DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on Feb 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,878,026 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the double patenting rejections are withdrawn.
Response to Amendment
Applicant has amended the claims to address the rejections under 35 U.S.C. 112, accordingly, the rejections are withdrawn.
Allowable Subject Matter
Claims 1 – 20 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Svendsen et al. (U.S. Patent Application Publication 2009/0083117) and Kuper (U.S. Patent Application Publication 2013/0073584) teaches a user profile associated with a playback system for playing back streaming media according to the user preferences, the prior art alone or in combination, does not disclose while a playlist is already being played back, to concurrently access a preference database of a user account associated with a streaming audio service that a playback device of a media system is using to play the playlist in order to determine whether the preference database includes a negative preference related to an upcoming track of the currently playing playlist and when the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653       

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653